DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/23/2019, 05/26/2020, and 03/10/2021.  An initialed copy is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,516,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-20 of Application 16/926,224 are encompassed in claims 1-20 of U.S. Patent No. 10,516,879.



PGPUB 2020/0137377
U.S. Patent No. 10,516,879
Claim 1:
A binocular display system to display an image to a user comprising: 

an illumination assembly to provide light; and a first eye subsystem including a first modulation stack for a first eye of the user comprising a first set of one or more digital light path length modulators to adjust a light path length; 






a second eye subsystem, including one of a second modulation stack for a second eye of the user comprising a second set of one or more digital light path length modulators to adjust the light path length or utilizing the first modulation stack for the second eye of the user; 






a first imaging assembly to create a first plurality of image portions at a plurality of focal lengths for the first eye, from the light output by the first modulation stack; a second imaging assembly to create a second plurality of image portions at a plurality of focal lengths for the second eye, from the light output by one of the second modulation stack or the first modulation stack; wherein the first and second plurality of image portions together provide a correct parallax of images for a three-dimensional effect.
Claim 1: 
A binocular display system to display an image to a user comprising: 

an illumination assembly to provide light; and a first eye subsystem including a first modulation stack for a first eye of the user comprising a first set of one or more digital light path length modulators to adjust a light path length, 

wherein the first modulation stack comprises a first plurality of digital light path length modulators including polarization sensitive reflective elements; 

a second eye subsystem, including one of a second modulation stack for a second eye of the user comprising a second set of one or more digital light path length modulators to adjust the light path length or utilizing the first modulation stack for the second eye of the user, 

wherein the second modulation stack comprises a second plurality of digital light path length modulators including the polarization sensitive reflective elements; 

a first imaging assembly to create a first plurality of image portions at a plurality of focal lengths for the first eye, from the light output by the first modulation stack; a second imaging assembly to create a second plurality of image portions at a plurality of focal lengths for the second eye, from the light output by one of the second modulation stack or the first modulation stack; wherein the first and second plurality of image portions together provide a correct parallax of images for a three-dimensional effect.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5

Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10:
A binocular display system to display an image to a user comprising: a display element comprising: a first illumination assembly, a modulation stack including a first set of one or more digital light path length modulators to adjust a light path length, and 






an imaging assembly to create a first plurality of image portions at a plurality of focal lengths for the first eye, from the light output by the first modulation stack a second display element for a second eye of the user comprising: a second imaging assembly to create a second plurality of image portions at a plurality of focal lengths for the second eye; wherein the first and second plurality of image portions together provide a correct parallax of images for a three-dimensional effect.
Claim 10: 
A binocular display system to display an image to a user comprising: a display element comprising: a first illumination assembly, a modulation stack including a first set of one or more digital light path length modulators to adjust a light path length, 

wherein the modulation stack comprises a first plurality of digital light path length modulators including polarization sensitive reflective elements, and 

an imaging assembly to create a first plurality of image portions at a plurality of focal lengths for the first eye, from the light output by the first modulation stack a second display element for a second eye of the user comprising: a second imaging assembly to create a second plurality of image portions at a plurality of focal lengths for the second eye; wherein the first and second plurality of image portions together provide a correct parallax of images for a three-dimensional effect.
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20:
A binocular display system to display an image to a user comprising: a right eye display element comprising: 

a right eye illumination assembly to provide light; and a right eye modulation stack for a right eye of the user comprising a first set 

a right eye image assembly to create a first plurality of image portions at a plurality of focal lengths for the right eye, from the light output by the right eye modulation stack; and 

a left eye display element comprising: a left eye illumination assembly to provide light; and a left eye modulation stack for a left eye of the user comprising a first set of one or more digital light path length modulators to adjust a light path length; 

a left eye image assembly to create a second plurality of image portions at a plurality of focal lengths for the left eye, from the light output by the left eye modulation stack; and 

wherein one of the right eye display element or the left eye display element adjusts a display differential to accommodate a condition of an eye of the user; wherein the first and second plurality of image portions together provide a correct parallax of images for a three-dimensional effect.

A binocular display system to display an image to a user comprising: a right eye display element comprising: 

a right eye illumination assembly to provide light; and a right eye modulation stack for a right eye of the user comprising a first set 

a right eye image assembly to create a first plurality of image portions at a plurality of focal lengths for the right eye, from the light output by the right eye modulation stack; and 

a left eye display element comprising: a left eye illumination assembly to provide light; and a left eye modulation stack for a left eye of the user comprising a first set of one or more digital light path length modulators to adjust a light path length; 

a left eye image assembly to create a second plurality of image portions at a plurality of focal lengths for the left eye, from the light output by the left eye modulation stack; and 

wherein one of the right eye display element or the left eye display element adjusts a display differential to correct for accommodate a condition of an eye of the user; wherein the first and second plurality of image portions together provide a correct parallax of images for a three-dimensional effect.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571) 270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMARA Y WASHINGTON/
Examiner, Art Unit 2872
February 26, 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872